 


110 HR 6733 IH: Midwest Schools Disaster Recovery Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6733 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Hare (for himself, Mr. Loebsack, Mr. Davis of Illinois, Mr. Braley of Iowa, Mr. Boswell, Mr. Latham, Mr. Jackson of Illinois, Mr. Shimkus, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide assistance to local educational agencies in areas of the Midwest adversely affected by storms and severe flooding that occurred in May and June, 2008, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Midwest Schools Disaster Recovery Act. 
2.DefinitionsUnless otherwise specified in this Act, the terms used in this Act have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
3.Immediate aid to restart school operations 
(a)PurposeIt is the purpose of this section— 
(1)to provide immediate services or assistance to local educational agencies in Illinois, Indiana, Iowa, Michigan, Minnesota, Missouri, and Wisconsin that serve an area in which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to storms and severe flooding in the Midwest during the months of May and June, 2008; 
(2)to assist school administrators and personnel of such agencies with expenses related to the restart of operations in, the re-opening of, and the re-enrollment of students in, public elementary schools and secondary schools in such areas; and 
(3)to assist education service agencies with expenses related to the continuation of services provided to public elementary and secondary schools in such areas. 
(b)Payments AuthorizedFrom amounts appropriated to carry out this Act, the Secretary of Education is authorized to make payments, on such basis as the Secretary determines appropriate, taking into consideration the number of students who were enrolled, during the 2007–2008 school year, in elementary schools and secondary schools that were adversely impacted by the Midwest floods of May and June 2008 to State educational agencies in Illinois, Indiana, Iowa, Michigan, Minnesota, Missouri, and Wisconsin to enable such agencies to provide services or assistance to local educational agencies serving an area in which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to severe storms and flooding in the Midwest during the months of May and June. 
(c)Eligibility, Consideration, and EquityFrom the payment provided by the Secretary of Education under subsection (b), the State educational agency shall provide services and assistance to local educational agencies consistent with the provisions of this section. In determining the amount to be provided for services or assistance under this section, the State educational agency shall consider the following: 
(1)The number of school-aged children served by the local educational agency in the academic year preceding the academic year for which the services or assistance are provided, or in the case of an education service agency, the number of school-aged children served by public elementary and secondary schools within the education service agency area. 
(2)The severity of the impact of the Midwest floods of May and June 2008 on the local educational agency and the extent of the needs in each local educational agency in Illinois, Indiana, Iowa, Michigan, Minnesota, Missouri, and Wisconsin that is in an area in which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to severe storms and flooding in the Midwest during the months of May and June. 
(3)The cost of operating schools in geographically isolated and rural areas to ensure proportionate distribution of funds. 
(4)After making allocations to eligible local education agencies, any remaining funds shall be distributed to education service agencies serving an area in Illinois, Indiana, Iowa, Michigan, Minnesota, Missouri, and Wisconsin that serve an area in which a major disaster has been declared in accordance with section 401 of the Stafford Act, related to storms and severe flooding in the Midwest during the months of May and June 2008.   
(d)ApplicationsEach local educational agency desiring services or assistance under this section shall submit an application to the State educational agency at such time, in such manner, and accompanied by such information as the State educational agency may reasonably require to ensure expedited and timely provision of services or assistance to the local educational agency. 
(e)Uses of Funds 
(1)In generalA local educational agency or education service agency receiving services or assistance from the State educational agency under this section shall use such services or assistance for— 
(A)recovery of student and personnel data, and other electronic information; 
(B)replacement of school district information systems, including hardware and software; 
(C)financial operations; 
(D)reasonable transportation costs; 
(E)rental of mobile educational units and leasing of neutral sites or spaces; 
(F)initial replacement of instructional materials and equipment, including textbooks; 
(G)redeveloping instructional plans, including curriculum development; 
(H)initiating and maintaining education and support services, including specialized instructional support services; and 
(I)such other activities related to the purpose of this section that are approved by the Secretary. 
(2)Use with other available fundsA local educational agency receiving services or assistance under this section may use such services or assistance in coordination with other Federal, State, or local funds available for the activities described in paragraph (1). 
(3)Special rulesServices or assistance provided under this section shall not be used for construction or major renovation of schools or education service agencies.  
(f)Supplement Not Supplant 
(1)In generalExcept as provided in paragraph (2), services or assistance made available under this section shall be used to supplement, not supplant, any funds made available through the Federal Emergency Management Agency or through a State. 
(2)ExceptionParagraph (1) shall not prohibit the provision of Federal assistance under this section to an eligible State educational agency or local educational agency that is or may be entitled to receive, from another source, benefits for the same purposes as under this section if— 
(A)such State educational agency or local educational agency has not received such other benefits by the time of application for Federal assistance under this section; and 
(B)such State educational agency or local educational agency, agrees to repay all duplicative Federal assistance received to carry out the purposes of this section. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.  
4.Hold harmless for local educational agencies serving major disaster areasIn the case of a local educational agency that serves an area in which the President has declared that a major disaster exists in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to severe storms and flooding in the Midwest during the months of May and June, the amount made available for such local educational agency under each of sections 1124, 1124A, 1125, and 1125A of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333, 6334, 6335, and 6337) for fiscal year 2009 shall be not less than the amount made available for such local educational agency under each of such sections for fiscal year 2008. 
5.Regulatory and financial relief 
(a)Waiver AuthoritySubject to subsections (b) and (c), in providing any grant or other assistance, directly or indirectly, to an entity in an affected State in which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to storms and severe flooding in the Midwest during the months of May and June 2008, the Secretary of Education may, as applicable, waive or modify, in order to ease fiscal burdens, any requirement relating to the following: 
(1)Maintenance of effort. 
(2)The use of Federal funds to supplement, not supplant, non-Federal funds. 
(3)Any non-Federal share or capital contribution required to match Federal funds provided under programs administered by the Secretary of Education. 
(b)DurationA waiver under this section shall be for the fiscal year 2009 and each subsequent fiscal year, if necessary. 
(c)Limitations 
(1)Relation to ideaNothing in this section shall be construed to waive or modify any provision of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
(2)Maintenance of effortIf the Secretary grants a waiver or modification under this section waiving or modifying a requirement relating to maintenance of effort for fiscal year 2009, the level of effort required for fiscal year 2010 shall not be reduced because of the waiver or modification. 
6.Temporary emergency impact aid for displaced students 
(a)Temporary Emergency Impact Aid Authorized 
(1)Aid to state educational agenciesFrom amounts appropriated to carry out this Act, the Secretary of Education shall provide emergency impact aid to State educational agencies to enable the State educational agencies to make emergency impact aid payments to eligible local educational agencies and eligible BIA-funded schools to enable such eligible local educational agencies and schools to provide for the instruction of students served by such agencies and schools.  
(2)Aid to local educational agencies and bia-funded schoolsA State educational agency shall make emergency impact aid payments to eligible local educational agencies and eligible BIA-funded schools in accordance with subsection (d). 
(3)Notice of funds availabilityNot later than 14 calendar days after the date of enactment of this Act, the Secretary of Education shall publish in the Federal Register a notice of the availability of funds under this section. 
(b)DefinitionsIn this section: 
(1)Displaced studentThe term displaced student means a student who enrolled in an elementary school or secondary school (other than the school that the student was enrolled in, or was eligible to be enrolled in, the 2007–2008 school year) because such student resides or resided on May 1, 2008, in an area for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to severe storms and flooding in the Midwest during the months of May and June. 
(2)Eligible local educational agenciesThe term eligible local educational agency means a local educational agency that serves an elementary school or secondary school which there is enrolled a displaced student.  
(3)Eligible bia-funded schoolIn this section, the term eligible BIA-funded school means a school funded by the Bureau of Indian Affairs in which there is enrolled a displaced student. 
(c)Application 
(1)State educational agencyA State educational agency that desires to receive emergency impact aid under this section shall submit an application to the Secretary of Education, not later than 14 calendar days after the date by which an application under paragraph (2) must be submitted, in such manner, and accompanied by such information as the Secretary of Education may reasonably require, including information on the total displaced student child count of the State provided by eligible local educational agencies in the State and eligible BIA-funded schools in the State under paragraph (2).  
(2)Local educational agencies and bia-funded schoolsAn eligible local educational agency or eligible BIA-funded school that desires an emergency impact aid payment under this section shall submit an application to the State educational agency, not later than 14 calendar days after the date of the publication of the notice described in subsection (a)(4), in such manner, and accompanied by such information as the State educational agency may reasonably require, including documentation submitted quarterly for the 2007–2008 school year that indicates the following: 
(A)In the case of an eligible local educational agency, the number of displaced students enrolled in the elementary schools and secondary schools (and including the number of displaced students who are children with disabilities) served by such agency for such quarter.  
(B)In the case of an eligible BIA-funded school, the number of displaced students, including the number of displaced students who are children with disabilities, enrolled in such school for such quarter. 
(3)Determination of number of displaced studentsIn determining the number of displaced students for a quarter under paragraph (2), an eligible local educational agency or eligible BIA-funded school shall include the number of displaced students served in the case of a determination for each quarterly installment, during the quarter immediately preceding the quarter for which the installment is provided.  
(d)Amount of Emergency Impact Aid 
(1)Aid to state educational agencies 
(A)In generalThe amount of emergency impact aid received by a State educational agency for the 2008–2009 school year shall equal the sum of— 
(i)the product of the number of displaced students (who are not children with disabilities), as determined by the eligible local educational agencies and eligible BIA-funded schools in the State under subsection (c)(2), times $7,000; and 
(ii)the product of the number of displaced students who are children with disabilities, as determined by the eligible local educational agencies and eligible BIA-funded schools in the State under subsection (c)(2), times $8,500. 
(B)Insufficient fundsIf the amount available under this section to provide emergency impact aid under this subsection is insufficient to pay the full amount that a State educational agency is eligible to receive under this section, the Secretary of Education shall ratably reduce the amount of such emergency impact aid.  
(2)Aid to eligible local educational agencies and eligible bia-funded schools 
(A)In generalA State educational agency shall provide emergency impact aid payments under this section on a quarterly basis for the 2008–2009 school year by such dates as determined by the Secretary of Education. Such quarterly installment payments shall be based on the number of displaced students reported under subsection (c)(2) and in the amount determined under subparagraph (B). 
(B)Payment amountEach quarterly installment payment under subparagraph (A) shall equal 25 percent of the sum of— 
(i)the number of displaced students (who are not children with disabilities) reported by the eligible local educational agency or eligible BIA-funded school for such quarter (as determined under subsection (c)(2)) times $7,000; and 
(ii)the number of displaced students who are children with disabilities reported by the eligible local educational agency or eligible BIA-funded school for such quarter (as determined under subsection (c)(2)) times $8,500. 
(C)TimelineThe Secretary of Education shall establish a timeline for quarterly reporting on the number of displaced students in order to make the appropriate disbursements in a timely manner. 
(D)Insufficient fundsIf, for any quarter, the amount available under this section to make payments under this subsection is insufficient to pay the full amount that an eligible local educational agency or eligible BIA-funded school is eligible to receive under this section, the State educational agency shall ratably reduce the amount of such payments.  
(3)Displaced studentsSubject to the succeeding sentence, an eligible local educational agency or eligible BIA-funded school receiving emergency impact aid payments under this section shall use the payments to provide services and assistance to elementary schools and secondary schools (including charter schools) served by such agency, or to such BIA-funded school, that enrolled a displaced student. 
(e)Use of Funds 
(1)Authorized usesThe authorized uses of funds are the following: 
(A)Paying the compensation of personnel, including teacher aides, in schools enrolling displaced students. 
(B)Identifying and acquiring curricular material, including the costs of providing additional classroom supplies, and mobile educational units and leasing sites or spaces. 
(C)Basic instructional services for such students, including tutoring, mentoring, or academic counseling. 
(D)Reasonable transportation costs. 
(E)Health and counseling services. 
(F)Education and support services. 
(2)ProhibitionFunds received under this section shall not be used for construction or major renovation of schools. 
(3)Provision of special education and related services 
(A)In generalIn the case of a displaced student who is a child with a disability, any payment made on behalf of such student to an eligible local educational agency shall be used to pay for special education and related services consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
(B)DefinitionsIn this paragraph: 
(i)Special education; related servicesThe terms special education and related services have the meaning given such terms in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401). 
(ii)Individualized education programThe term individualized education program has the meaning given the term in section 614(d)(2) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(2)). 
(f)Return of Aid 
(1)Eligible local educational agency or eligible bia-funded schoolAn eligible local educational agency or eligible BIA-funded school that receives an emergency impact aid payment under this section shall return to the State educational agency any payment provided to the eligible local educational agency under this section that the eligible local educational agency has not obligated by the end of the 2008–2009 school year in accordance with this section. 
(2)State educational agencyA State educational agency that receives emergency impact aid under this section, shall return to the Secretary of Education— 
(A)any aid provided to the agency under this section that the agency has not obligated by the end of the 2008–2009 school year in accordance with this section; and 
(B)any payment funds returned to the State educational agency under paragraph (1). 
(g)Limitation on Use of Aid and PaymentsAid and payments provided under this section shall only be used for expenses incurred during the 2008–2009 school year. 
(h)Administrative ExpensesA State educational agency that receives emergency impact aid under this section may use not more than 1 percent of such aid for administrative expenses. An eligible local educational agency or eligible BIA-funded school that receives emergency impact aid payments under this section may use not more than 2 percent of such payments for administrative expenses. 
(i)Special Funding RuleIn calculating funding under section 8003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703) for an eligible local educational agency that receives an emergency impact aid payment under this section, the Secretary of Education shall not count displaced students served by such agency for whom an emergency impact aid payment is received under this section, nor shall such students be counted for the purpose of calculating the total number of children in average daily attendance at the schools served by such agency as provided in section 8003(b)(3)(B)(i) of such Act (20 U.S.C. 7703(b)(3)(B)(i)). 
(j)General provisionNothing in this Act may be construed to alter or modify the provisions of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.). 
(k)Treatment of State AidA State shall not take into consideration emergency impact aid payments received under this section by a local educational agency in the State in determining the eligibility of such local educational agency for State aid, or the amount of State aid, with respect to free public education of children. 
(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 
7.Assistance for homeless youth 
(a)In generalThe Secretary of Education shall provide assistance to local educational agencies serving children and youth who are homeless as a result of storms and severe flooding in the Midwest during the months of May and June, 2008, consistent with section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433), including identification, enrollment assistance, assessment and school placement assistance, transportation, coordination of school services, supplies, referrals for health, mental health, and other needs. 
(b)Exception and distribution of funds 
(1)ExceptionFor the purposes of providing assistance under subsection (a), subsections (c) and (e)(1) of section 722 and subsections (b) and (c) of section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(c) and (e)(1), 11433(b) and (c)) shall not apply. 
(2)DisbursementThe Secretary of Education shall disburse funding provided under subsection (a) to State educational agencies based on need, as determined by the Secretary, and such State educational agencies shall distribute funds, that are appropriated under this Act and available to carry out this section, to local educational agencies based on demonstrated need, for the purposes of carrying out section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433). 
(c)CoordinationServices provided under this section shall be provided in coordination and collaboration with the local educational agency liaison designated under section 722(g)(1)(J)(ii)) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)). 
(d)Ensuring benefitsChildren and youth who are homeless, as such term is defined in section 725(2)of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)), as a result of storms and severe flooding in the Midwest during the months of May and June, 2008, shall be eligible for all the rights and services provided to homeless children and youth under subtitle B of title VIII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.), the Head Start Act (42 U.S.C. 9801 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400), and the Child Nutrition Act (42 U.S.C. 1751). 
(e)ClarificationChildren and youth who have obtained a permanent residence are no longer eligible for services under this section. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 
8.Sunset provisionThis Act shall be effective for the period beginning on the date of enactment of this Act and ending on August 1, 2009. 
 
